MINAL                                                                       11/04/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005
                                                                           FILED
                                                                           NOV 0 4 2020
IN RE THE MOTION OF MARC A.
GREENDORFER FOR ADMISSION TO THE BAR                                cIrkwongZirte,,,
                                                                       State ofMontana
OF THE STATE OF MONTANA




      Marc A. Greendorfer has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Greendorfer has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Marc A. Greendorfer may be swom in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of November, 2020.




                                                             Chief Just'
    Justices




2